Citation Nr: 0907061	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include histoplasmosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1953 and from September 1954 to April 1971.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2006, the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing the Veteran 
confirmed that he was withdrawing his claims for service 
connection for a left knee disability and for an increased 
rating for gout.

When the case was before the Board in March 2007, the appeal 
was decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A pulmonary disability, to include histoplasmosis, was not 
present in service and is not etiologically related to 
service.


CONCLUSION OF LAW

A pulmonary disability, to include histoplasmosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a pulmonary 
disability, to include histoplasmosis.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in March 2002, November 2005, and April 2006.  
Although the Veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's pulmonary disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim was no more than harmless error.  Moreover, following 
the provision of all required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record reflects that service treatment records, VA 
medical records and private medical records have been 
obtained.  In addition, the Veteran has been afforded 
appropriate VA examinations.  

The Board acknowledges that an August 2008 response from the 
National Personnel Records Center indicates that the 
Veteran's records from Fort McPherson, Georgia outpatient 
clinic from the period 1971 to 1989 could not be located.  On 
multiple occasions the Veteran was requested to provide any 
additional evidence he had in his possession to substantiate 
his claim.  The Veteran has not provided records from his 
alleged outpatient treatment at Fort McPherson from 1971 to 
1989.  Therefore, it is clear that additional efforts to 
obtain such records would be futile.

Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that service connection is warranted for 
a pulmonary disability, to include histoplasmosis.  He stated 
that in 1948 while in service he suffered from pneumonia 
while stationed along the river banks in Fort Knox, Kentucky.  
He believes that histoplasmosis fungus was found in the soil 
near Fort Knox, Kentucky and this has lead to his present 
lung condition.

The Veteran's service treatment records reveal that the 
Veteran was treated for questionable viral pneumonia and 
questionable bronchiectasis, probably thickened pleura, in 
1948.  In 1966 the Veteran was diagnosed with acute upper 
respiratory infection of viral etiology with multiple or 
unspecified sites.  A December 1970 X-ray study of the 
Veteran's chest was normal.  

Post-service medical records show that in June 1971 the 
Veteran's chest was clear and an October 1971 chest X-ray 
study was normal.  In July 1993 the Veteran underwent a right 
upper and middle lobectomy.  A March 1994 VA examination 
revealed that the Veteran's lungs were clear.  

The Board notes that there are conflicting medical opinions 
regarding the etiology of the Veteran's pulmonary disability.  
The Board, therefore, must weigh the credibility and 
probative value of these opinions, and in so doing, may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board must account for the evidence it 
finds persuasive or unpersuasive and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

An undated note from the Veteran's private physician, G. F., 
M.D., indicates that the Veteran suffered from pneumonia in 
1948 while at Fort Knox, Kentucky and then in 1993 had a 
possible recurrence of this infection with lung removal.  The 
physician noted that the Veteran had reported that his 
service treatment records reflected scarring on his lungs 
following pneumonia in 1948.  The Veteran further indicated 
to the physician that a lung removal with lobectomy was 
completed after his retirement from the military in 1971 and 
findings were consistent with histoplasmosis infection.  
Additionally, the Veteran told the physician that he had 
lived in many areas but 1948 was the only time he had lived 
in the Midwest and histoplasmosis is common to the Midwest.  
The physician concluded that the reports of scarring after 
his infection in 1948 would raise the possibility of the 
histoplasmosis infecting the Veteran at that time.  

The Veteran was afforded a VA examination in September 2008.  
The examiner thoroughly reviewed the Veteran's entire claims 
files, including all service treatment records.  In terms of 
the Veteran's status post right thoractomy and right upper 
and middle lobectomy for pulmonary histoplasmosis, he 
concluded that this condition was not the result of the 
Veteran's military service, especially considering the 
reports of normal chest X-ray studies during service in 
December 1970 and following service in October 1971.  He 
further opined that the pneumonia and pleurisy in 1948 and 
1949 were not caused by histoplasmosis.  He explained that if 
those conditions were caused by histoplasmosis they would 
most likely have resulted in a pulmonary granuloma, calcified 
pulmonary granuloma, hilar lymphadenopathy or calcified hilar 
lymphadenopathy which would have been detected on chest X-ray 
studies in 1970 and 1971.  The examiner further noted that 
the fact that the Veteran was stationed in Fort Knox, 
Kentucky, near the Ohio River, does not necessarily prove 
that his pulmonary infections in the military were caused by 
histoplasma capsulation.  He stated that contraction of 
histoplasmosis could have occurred in any temperate climate.  
The examiner also noted that the Veteran is diagnosed with 
chronic obstructive pulmonary disease (COPD).  He stated that 
COPD was not related to the Veteran's military service 
because X-ray studies of the chest conducted in 1970 and 1971 
did not establish a diagnosis of COPD.

A December 2008 statement from another private physician, S. 
J., M.D., indicates that the Veteran had been under his care 
for the last 10 months.  He reported that the Veteran gave a 
history of developing pneumonia in 1948 while stationed at 
Fort Knox and being told following each subsequent X-ray 
study that he had a lung scar.  The Veteran also reported 
that he was found to have a right upper lobe mass in 1993 and 
that a diagnosis of histoplasmosis was confirmed following 
the removal of the right upper lobe.  The Veteran informed 
this physician that the only time he had been in the Midwest 
was when he was stationed at Fort Knox.  The physician opined 
that it is likely that the Veteran's histoplasmosis was 
dormant and asymptomatic for years.  He also opined that it 
is "well possible" that the initial histoplasmosis 
infection was contracted when the Veteran was stationed at 
Fort Knox.

The Board has carefully evaluated the medical opinions of 
record and concluded that the opinion of the VA physician is 
entitled to greater probative weight than those of the 
Veteran's private physicians.  The VA physician rendered his 
opinion after engaging in a comprehensive review of the 
medical evidence, and he supported his opinion with a 
detailed rationale that is consistent with that evidence.   

Conversely, the Veteran's private physicians appear to have 
relied on statements made by the Veteran rather than a review 
of the Veteran's claims folders.  Moreover, the history 
provided by the Veteran to these physicians is to some extent 
in direct conflict with the evidence of record.  For example, 
the Veteran first underwent removal of his lung in 1993, 22 
years after his retirement from the military.  From the 
undated note provided by Dr. G. F., he seems to be under the 
impression that the Veteran underwent lung removal close to 
the time of his military retirement in 1971.  Additionally, 
he relied on the Veteran's indication that scarring was noted 
on his lungs in 1948.  Similarly, Dr. S. J. was informed by 
the Veteran that each chest X-ray study after the episode of 
pneumonia in 1948 disclosed a lung scar.  The Veteran's 
service treatment records do not reveal any indication of 
scarring.  Moreover, the X-ray studies in 1970 and 1971 were 
negative.  

The Board also notes that both of the Veteran's private 
physicians have only opined that it is "possible" or "well 
possible" that the Veteran acquired the histoplasmosis 
infection in service.  Neither has provided an assessment of 
the likelihood that the Veteran acquired the histoplasmosis 
infection in service.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

Accordingly, the Board has concluded that the private medical 
opinions are of limited probative value and are outweighed by 
the VA medical opinion against the claim.

The Board has also considered the statements and testimony 
provided by the Veteran in support of this claim.  While the 
Board has no reason to doubt that the Veteran believes that 
his current pulmonary disability is related to his active 
service, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As explained above, 
the preponderance of the medical evidence establishes that 
his current pulmonary disability is unrelated to his active 
service.  

Accordingly, service connection for a pulmonary disability, 
to include histoplasmosis, is not in order.


ORDER

Entitlement to service connection for pulmonary disability, 
to include histoplasmosis, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


